DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/27/2022.
Applicant's election with traverse of invention I in the reply filed on 10/27/2022 is acknowledged.  The traversal is on the ground(s) that no serious burden exists for examining both inventions.  This is not found persuasive because "serious burden" is not merely defined by a search. Rather, a "serious burden" also encompasses consideration of the claims and arguments in light of the prior art.  Examining both invention therefore does pose a serious burden and applicants argument is not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, line 2, the limitation “near” is vague and indefinite. What proximity is considered near?  Is a foot considered near?  Is 20 feet considered near?  What structure is being claimed?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Dia, WO 2012/162853.

    PNG
    media_image1.png
    523
    710
    media_image1.png
    Greyscale

Regarding claim 1, Dia discloses an elevator sheave wear monitoring device (50, see fig 3), comprising at least one detector (40) situated to detect a position of elevator roping (22a) that is indicative of a condition of a sheave (24) that the roping (22a) at least partially wraps around, the at least one detector (40) providing an output (capacitance detected) corresponding to the detected position of the elevator roping (22a) and indicating an amount of wear (see page 5, lines 4-8) of the sheave (24) that exceeds at least one threshold (preset value – see page 6, line 29).
Regarding claim 2, Dia discloses the device of claim 1, comprising a processor (54) configured to determine when the detected position of the elevator roping (22a) indicated by the at least one detector (40) indicates an amount of wear of the sheave (24) that exceeds at least one threshold (preset value), and provide an indication (56) that the amount of wear exceeds the at least one threshold (as described above).
Regarding claim 3, Dia discloses the device of claim 2, wherein the processor (54) is configured to determine an amount of time (time associated with periodic basis of detection) that the detected position of the elevator roping (22a) indicates the amount of wear of the sheave (24) that exceeds the threshold (preset value), and provide the indication only if the determined amount of time (as described above) exceeds a predetermined minimum (single sampling interval). 
Regarding claim 6, as best understood, Dia discloses the device of claim 1, wherein the at least one detector (40) is situated to detect the position of the elevator roping (22a) near a location where contact (see fig 3) between the elevator roping (22a) and the sheave (24) begins or ends.
Regarding claim 7, Dia discloses the device of claim 6, wherein the at least one detector (40) is situated to detect the position of the elevator roping (22a) relative to a center (rotation axis) of the sheave (40) – (monitoring radial wear).
Regarding claim 9, Dia discloses the device of claim 1, wherein the at least one detector (40) comprises a proximity sensor (capacitance proximity sensor).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dia.
Regarding claim 8 and 10, Dia discloses the device of claim 1 but does not specify that the detector is an optical or contact sensor.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to employ a contact or optical sensor since the examiner takes Official Notice of the equivalence of such sensors for their use in the sensor art and the selection of any of these known equivalents would be within the level of ordinary skill in the art.  One having ordinary skill in the art would be motived to an optical or contact in order to provide immunity to electro magnetic interference and employ the sensor with tension members of varied material.

Allowable Subject Matter
Claims 4-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4-5 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 4, including every structural element recited in the claims, especially, the configuration wherein the at least one threshold comprises a first threshold and a second threshold, and the at least one detector is configured to determine whether the detected position of the elevator roping indicated by the at least one detector indicates an amount of wear of the sheave exceeds the first threshold; determine whether the detected position of the elevator roping indicated by the at least one detector indicates an amount of wear of the sheave that exceeds the second threshold; and provide the indication by providing a first indication when the amount of wear exceeds the first threshold but not the second threshold, and providing a second indication when the amount of wear exceeds the second threshold.
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654